Wilde, J.
This case depends on the construction of the will of Jacob Perkins, and the principal question to be decided is, whether Jesse Perkins, the demandant’s grantor, took by the said will a life estate, or an estate in fee, in the demanded premises. The will is very unskilfully drawn, and some of the clauses are apparently inconsistent with each other; but taking into consideration the whole will, we think the intention of the testator is manifest, and that there can be no reasonable doubt of its true construction.
By the first clause, an estate for life in the testator’s real estate is given to his two sisters, Lucy and Lois Perkins; and by the second clause, his whole estate, real and personal, is given to his nephew Jesse Perkins, he to come into possession *333at the decease of the two sisters. If the will had stopped here, its construction would be very clear. The sisters would have taken an estate for life, respectively; and the nephew would have taken a remainder in fee, which would vest in him on the death of the testator, although the possession was postponed until after the decease of the sisters.
That a devise of a testator’s whole estate will pass a fee, he being seized of such an estate, is unquestionable, unless given in such words as go merely to describe the lands devised, and not the extent of his interest therein. Randall v. Tuchin, 6 Taunt. 410. Godfrey v. Humphrey, 18 Pick. 537. Brown v. Wood, 17 Mass. 73. Kellogg v. Blair, 6 Met. 325.
It has been argued, that the power given by a subsequent part of the will to the nephew, to sell a part of the lands and personal property devised, is inconsistent with this construction ; but we think not. This was necessary, in order to give the purchaser a good title against the two sisters. The only doubt, therefore, arises from other parts of the will, by which it was provided that the nephew might come into possession of the farm at the testator’s decease, and let the same annually, and with the surplus annual income of the farm pay the testator’s debts, “ if the income of the farm should be any thing more than a comfortable support ” for the testator’s said sisters. And by the third clause it is provided, that “if the said Jesse Perkins shall neglect to provide for the said Lucy and Lois a comfortable support, in sickness and in health, during their natural lives, then the said Lucy and Lois to have the improvement of the farm during their natural lives.”
These provisions are inconsistent with the first clause, by which the whole use, profit and benefit of the testator’s whole real estate is given to the two sisters unconditionally. There is, however, an exception in this clause, in the words following • “ except such parts thereof as are specially disposed of hereafter.” This exception does not extend in terms to the whole estate given to the sisters; but it clearly evinces an intention ot qualifying that clause according to the subsequent provisions ; so that if they could not be reconciled, the former should be *334modified by the latter. And without that exception, such would be the rule of construction. A part of the second clause, and the whole of the third, would be considered as annexed to the first clause, in the nature of a condition or proviso quali fyiñg and limiting the generality of the previous language of the devise. That this was the intention of the testator, will not admit of a doubt. He expressly directs that his nephew shall come into possession at his decease, and he directs how the income is to be disposed of. And by the third clause it is provided, that if the nephew should neglect to provide a comfortable support for the two sisters, then the sisters were to have the improvement of the farm during their natural lives; which conclusively implies that they were not to have the improvement, if they should be supported as the will directs.
We have therefore no doubt as to the true meaning and construction of this will. We consider the whole estate to have passed to Jesse Perkins, on the death of the testator, subject to a condition in favor of his two sisters, by the nonperformance of which by the said Jesse, they would become entitled to the improvement and income of the farm. The demandant accordingly is entitled to judgment for possession of the whole premises demanded, as it appears that the said Jesse did comply with the condition and requisition of the will in favor of the two sisters during his life time, and that since his decease, his widow and administratrix offered to do the same; and always has been, and still is, ready to comply with the said condition. There has therefore been no forfeiture of the estate, for there is no foundation for the argument that the will created a personal trust, which could be performed only by the said Jesse Perkins. There is nothing in the will from which such a personal trust can be inferred; and there is nothing in the condition, to be performed by Jesse Perkins, in the nature of a personal trust. The condition in favor of the testator’s two sisters might unquestionably be well performed by his executor or administrator, or by his heirs and assigns. Simonds v. Simonds, 3 Met. 558.

Judgment nisi for the demandant.